In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              ___________________

                               NO. 09-14-00298-CR
                              ___________________

                      INGA JURI CHAPMAN, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

             On Appeal from the County Court at Law No. 4
                     Montgomery County, Texas
                      Trial Cause No. 11-271634
__________________________________________________________________

                          MEMORANDUM OPINION

      Arguing that the trial court denied her request to have an attorney appointed

to represent her at the County’s expense, Inga Juri Chapman appeals from her

conviction for resisting arrest, a Class A misdemeanor. See Tex. Penal Code Ann.

§ 38.03 (West 2011). On appeal, Chapman argues that because the trial court

appointed an attorney to represent her for trial, the court abused its discretion by

refusing to appoint an attorney to represent her in her appeal. Because the trial

court did not abuse its discretion in refusing Chapman’s request seeking court-


                                         1
appointed counsel in her appeal, we affirm the judgment. See Tex. R. App. P.

43.2(a).

      The record from the trial court shows that the court conducted a post-trial

hearing on Chapman’s request seeking court-appointed appellate counsel. We have

the benefit of the transcript from the hearing in which the court considered

Chapman’s request: it shows the trial court conducted an evidentiary hearing and

then determined that Chapman was not indigent.

      Two witnesses testified during the hearing, Vincent Chapman, Chapman’s

husband, and Julissa Silva, an employee of the Montgomery County Office of

Indigent Defense. Vincent testified that he works at a local community college and

makes approximately $7,000 annually. Vincent explained that his family receives

approximately $1,000 per month in public assistance benefits. Vincent explained

that he and Chapman own their home, but he indicated the home had a lien against

it for back taxes of approximately $10,000.

      Julissa Silva testified that in determining whether a person is indigent, she

follows the Local Montgomery County Rules, as the County adopted these

guidelines for evaluating requests for court-appointed counsel. The local rules

contain standards that she follows in determining whether an individual is indigent.

According to Silva, Chapman submitted an application to her office, and the

application disclosed Chapman’s liabilities and her assets. Based on these

                                         2
standards, the net value of Chapman’s home put Chapman above the poverty

standards as set out in the County’s local rules. 1 Silva testified that the

Montgomery County Office of Indigent Defense did not approve Chapman’s

request because her net worth disqualified Chapman from being able to establish

that she was indigent.

      In her sole issue, Chapman argues that the trial court denied her

constitutional rights to receive due process because the trial court refused to

provide her with a court-appointed attorney to represent her on appeal. According

to Chapman, the trial court could not deny her request for court-appointed counsel

when it had previously appointed counsel to represent her in her trial. Chapman

contends that her financial condition never changed after the court appointed trial

counsel for her trial, and in the absence of any change, she is entitled to court-

appointed counsel.

      We review an appeal complaining about a trial court’s determination of

indigency using an abuse-of-discretion standard. See Newman v. State, 937 S.W.2d
1, 3 (Tex. Crim. App. 1996). Generally, indigency determinations are made on a


      1
        In the application Chapman submitted to the Montgomery County Office of
Indigent Defense, Chapman represented that the net equity that she and her
husband had in their home was $129,000. During the hearing, Chapman indicated
that the appraisal district had reassessed the value of the home, valuing the home at
$112,080. However, Silva explained that using the more recent figures from the
appraisal office, Chapman still does not qualify as indigent.

                                         3
case-by-case basis when the issue is raised. See Whitehead v. State, 130 S.W.3d
866, 874 (Tex. Crim. App. 2004). A court may consider the net equity that a

defendant has in her homestead in deciding whether an individual is indigent. See

Newman v. State, 937 S.W.2d at 4.

      In determining whether individuals are indigent, trial court’s engage in a

two-step process. First, the court determines whether the defendant seeking the

appointment of counsel has made a prima facie showing that she is indigent.

Whitehead, 130 S.W.3d at 874. Second, where the defendant has presented a prima

facie case to show she is indigent, the burden shifts to the State to show that the

defendant is not indigent. Id. The same process is employed to determine whether

an individual is entitled to have court-appointed counsel for an appeal. See id.

      The Code of Criminal Procedure identifies several factors that may be

considered in determining indigency, among these are the defendant’s income,

source of income, assets, property, outstanding obligations, necessary expenses,

the defendant’s age, and the income of the defendant’s spouse, if that income is

available to the defendant to pay expenses. See Tex. Code Crim. Proc. Ann. art.

26.04(m) (West Supp. 2015).2 If the record contains evidence supporting the trial

court’s determination that an individual is not indigent, an appeals court will not

overturn that determination in an appeal. See Whitehead, 130 S.W.3d at 874.

      2
       We cite to the current version of the Texas Code of Criminal Procedure as
any amendments to the provisions at issue do not affect the outcome of this appeal.
                                        4
      The record reflects that Chapman applied for a court-appointed attorney for

her appeal, but her application indicates that Chapman and her husband have a net

equity interest in their home of more than $100,000. While Chapman’s application

indicated that she had no income, and the evidence at trial indicated that Chapman

and her husband were receiving public assistance, the evidence on Chapman’s

liabilities did not reduce her net worth to a level that made her indigent. Instead,

the evidence in the hearing established that Chapman’s net worth exceeds the

guidelines for indigence that were established in Montgomery County. See

Montgomery Cty. (Tex.) Cty. Courts at Law Loc. R. IV (Indigent Defense Plan);

Tex. Code Crim. Proc. Ann. art. 26.04(l) (West Supp. 2015) (requiring county

officials to adopt procedures and financial standards for determining a defendant

indigent).

      Under the Code of Criminal Procedure, the trial court was clearly authorized

to consider Chapman’s net worth in determining whether she was indigent. Tex.

Code Crim. Proc. Ann. art. 26.04(m). Based on the evidence admitted in the post-

trial indigency hearing, the trial court reasonably determined that Chapman, at the

time she sought the appointment of counsel for her appeal, was not indigent.

      Chapman relies primarily on the fact that the trial court appointed an

attorney to represent her in the trial to suggest that the trial court was required to

appoint an attorney to represent her on appeal. While Chapman did have an

                                          5
appointed attorney for her trial, the record does not show that the attorney was

appointed because Chapman was indigent. Moreover, the record does not show

that the trial court ever found that Chapman was indigent at any stage of the

proceeding. And, the record shows that the trial court ordered Chapman to

reimburse Montgomery County for the fees charged by the attorney that the court

appointed for her trial. Because nothing in the record shows that Chapman ever

established that she was indigent, Chapman does not benefit from the presumption

in article 26.04(p) of the Code of Criminal Procedure that she remained indigent

throughout the proceedings. See Tex. Code Crim. Proc. Ann. art 26.04(p) (West

Supp. 2015).

      Because the record shows that when the trial court conducted the post-trial

indigency hearing, Chapman’s net worth was sufficient to demonstrate that she

was not indigent, the trial court did not abuse its discretion by denying Chapman’s

request seeking an appointed attorney for her appeal. We overrule Chapman’s

arguments asserting her rights were violated. The trial court’s judgment is

affirmed.

      AFFIRMED.
                                              ______________________________
                                                     HOLLIS HORTON
                                                          Justice
Submitted on December 31, 2015
Opinion Delivered September 7, 2016
Do Not Publish
Before Kreger, Horton, and Johnson, JJ.
                                          6